Exhibit 10.2
LETTER AGREEMENT
Regarding Wireless Revenue Payment from
LY Holdings, LLC and Lightyear Network Solutions, LLC
July 1, 2008
     This Letter Agreement (“Agreement”) certifies that, for good and valuable
consideration received on the date hereof,                     (“Lender”), is
entitled to receive each month from LY Holdings, LLC, a Kentucky limited
liability company (“LYH”), and Lightyear Network Solutions, LLC, a Kentucky
limited liability company (“LNS”); collectively with LYH, “Lightyear”),      
percent (     %) (the “Wireless Percentage”) of the Monthly Revenue (as defined
herein) from the sales of wireless service offerings (excluding equipment and
accessories, but including service activations), as determined from the wireless
product codes in Lightyear’s billing system and revenue reports; all as subject
to the terms and conditions set forth herein (the “Wireless Revenue Payment”).
For purposes of this Agreement, “Monthly Revenue” means all revenue from the
immediately preceding monthly billings excluding taxes, LNP charges, termination
charges, USF charges, PICC charges, sales taxes and other similar charges.
Lender understands that Lightyear may reduce the Wireless Percentage as
additional funds are raised to launch Lightyear’s wireless products. The
Wireless Percentage will not be reduced below                      (     %).
     1. Wireless Revenue Payment.
          1.1 Generally. Pursuant to, and in consideration for, a loan from
Lender to Lightyear in the amount of $                     evidenced by a
promissory note executed by Lightyear to the Lender contemporaneously with the
issuance of this Letter Agreement and made pursuant to a Loan Agreement (the
“Loan Agreement”) by and among Lightyear, Lender and certain other parties dated
as of June 30, 2004, and as amended by the First Amendment to Loan Agreement
dated April 20, 2005, the Second Amendment to Loan Agreement dated October 24,
2007, and the Third Amendment to Loan Agreement dated July 1, 2008, Lightyear
agrees, for the Term (as defined in Section 2 below) to pay Lender on or before
the twentieth (20th) day of each month an amount equal to the Wireless Revenue
Payment.
     2. Term; Termination Fee.
          2.1 Term. The term (“Term”) of this Agreement shall commence as of the
date of this Agreement and continue until the sooner to occur of (a) 120 months,
or (b) a Sale Transaction (as defined hereafter) unless the
Successor-in-Interest (as defined hereafter) consents to the continued payment
of the Wireless Revenue Payment pursuant to this Agreement (Lightyear shall use
its best efforts to obtain such consent); provided, however, if the Wireless
Revenue Payment is terminated pursuant to clause (b) of this Section 2.1 because
the Successor-in-Interest does not consent to the continued payment of the
Wireless Revenue Payment (an “Early Termination Event”), Lightyear shall
immediately pay to Lender a termination fee (the “Termination Fee”) calculated
as set forth in Section 2.2 of this Agreement. For purposes of this Section 2.1,
“Sale Transaction” means any sale of all or substantially all of the membership
interests in LYH or LNS, any binding exchange of all or substantially all of the
membership

 



--------------------------------------------------------------------------------



 



interests in LYH or LNS, any merger involving LYH or LNS where LYH or LNS is not
the surviving entity, any sale of all or substantially all of the assets of LYH
or LNS, any similar transaction or any transaction having a similar effect. For
purposes of this Section 2.1, “Successor-in-Interest” means any party that
acquires all or substantially all of the membership interests in LYH or LNS or
all or substantially all of the assets of LYH or LNS pursuant to a Sale
Transaction or is the surviving entity in a merger.
          2.2 Termination Fee. Immediately upon an Early Termination Event,
Lightyear shall pay Lender the Termination Fee in the amount of the sum of the
Wireless Revenue Payments for the immediately preceding twelve full months.
     3. Audit Rights of Lender. Lightyear shall maintain complete and accurate
records which are relevant to the determination of the Wireless Revenue Payment
due Lender under this Agreement, and such records shall be open during
reasonable business hours for a period of two (2) years from creation of
individual records for examination and audit by Lender not more often than once
each year by a certified public accountant selected by Lender (subject to
consent of Lightyear, such consent not to be unreasonably withheld or delayed).
Each party shall bear its own costs related to such audit; provided, that, for
any underpayments greater than five (5) percent by Lightyear, Lightyear shall
pay Lender the amount of underpayment and Lender’s out-of-pocket expenses. For
any underpayments less than five (5) percent by Lightyear found under this
Section, Lightyear shall pay Lender the amount of underpayment. Any overpayments
by Lightyear will be refunded to Lightyear or credited to future payments due
from Lightyear to Lender, at Lightyear’s election. Results of any such audit
shall be provided to Lightyear and Lender.
     4. Miscellaneous.
          4.1 Amendment. This Agreement may be changed, modified, or amended
only in writing, which writing shall set forth provisions of such change,
modification, or amendment and which shall be executed by all of the parties
hereto.
          4.2 Binding Effect. This Agreement shall inure to and be valid and
binding upon each of the parties hereto, and their respective successors and
assigns.
          4.3 Entire Agreement. This Agreement contains the entire agreement of
the parties pertaining to its subject matter and supersedes all prior written
and oral agreements pertaining to its subject matter.
          4.4 Time is of the Essence. Time shall be of the essence in the
performance of all duties and obligations hereunder.
          4.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Kentucky.
          4.6 No Assignment. Neither this Agreement nor any interest herein or
right or obligation hereunder may be assigned by the Lender in any manner, by
operation of law or otherwise, without the prior written consent of Lightyear.

2



--------------------------------------------------------------------------------



 



          4.7 Captions. All captions in this Agreement are intended solely for
the convenience of the parties, and none shall be deemed to affect the meaning
and construction of any provision hereof.
          4.8 Severability. The parties agree that each provision to this
Agreement shall be construed independent of any other provision of this
Agreement. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof. This Agreement
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
          4.9 Cumulative Remedies. No right or remedy conferred upon or reserved
to any of the parties under the terms of this Agreement is intended to be, nor
shall it be deemed, exclusive of any other right or remedy provided herein or by
law or equity, but each shall be cumulative of every other right or remedy.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
signed and attested by their duly authorized officers the date written below.

                              LY Holdings, llc
 
               
Dated:
          By:    
 
               
 
              J. Sherman Henderson, President
 
                            Lightyear Network Solutions, llc
 
               
Dated:
          By:    
 
               
 
              J. Sherman Henderson, President
 
                            LANJK, LLC
 
               
Dated:
          By:    
 
               
 
             
 
          Its:    
 
               

S-1



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.2 to Current Report on Form 8-K
Letter Agreement Lenders
Lenders executing Wireless Letter Agreements with Lightyear of the form
attached, including Percentage of Monthly Revenue paid, Threshold Percentage and
amount loaned.

                          Lender   Percentage of Monthly Revenue   Threshold
Percentage   Loaned Amount
Rigdon O. Dees, III
    0.50 %     0.30 %   $ 150,000.00  
Rice Realty Company, LLC
    0.50 %     0.30 %   $ 150,000.00  
LANJK, LLC
    1.00 %     0.60 %   $ 300,000.00  
CTS Equities Limited Partnership
    0.50 %     0.30 %   $ 150,000.00  
Ron Carmicle
    0.50 %     0.30 %   $ 150,000.00  

S-2